Citation Nr: 0106663	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-11 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Evaluation of service-connected cervical spondylosis with 
degenerative changes, rated as 20 percent disabling.

2.  Evaluation of service-connected fibromyalgia, rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
October 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

When the appellant filed the VA Form-9 in May 1999 on behalf 
of the veteran, she wrote, "I feel that I am entitled to 100 
percent service connected disability.  I have been unable to 
work for years because of this disability."  The Board finds 
that this statement raised the issue of entitlement to a 
total rating for compensation based on individual 
unemployability.  The Board is required to address the issue 
of entitlement to a total rating for compensation based on 
individual unemployability when it is reasonably raised by 
the record before the Board on a claim for an increased 
disability rating.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  However, since this issue has not been developed by 
the RO, it is referred to the RO for appropriate action.  
This issue is not inextricably intertwined with the issues on 
appeal.  Kellar v. Brown, 6 Vet. App. 157 (1994).


REMAND

The Board is in receipt of additional, non-duplicative 
medical evidence submitted through the veteran's Congressman.  
Unfortunately, neither the veteran, the appellant nor the 
representative has submitted a waiver which would allow the 
Board to review the evidence without prior RO review and 
consideration.  See 38 C.F.R. § 20.1304(c) (2000); see also 
38 C.F.R. § 19.37(a) (2000).  

Accordingly, this appeal is REMANDED for the following 
action:

The RO should review the newly submitted 
evidence and issue a Supplemental 
Statement of the Case.  If upon 
completion of the above action, the claim 
remains denied, the case should be 
returned to the Board after compliance 
with all requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




